UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7842



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


AMOS GBANYAH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CR-93-4, CA-97-974-4-21BE)


Submitted:   February 12, 1998             Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Amos Gbanyah, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion. We have re-

viewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we deny a certificate of appealability and
dismiss on the reasoning of the district court. United States v.
Gbanyah, Nos. CR-93-4; CA-97-974-4-21BE (D.S.C. Nov. 24, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2